Title: From James Madison to Caesar A. Rodney, 14 April 1809
From: Madison, James
To: Rodney, Caesar A.


Dear SirWashington Apl. 14. 1809
Your favor on the subject of White was duly recd. The Secy. of S. will have informed you of the intimation to Mr. Dallas that a Nol. pros: was thought not an eligible course. I have recd. a letter from Govr. Snider on the case of Olmstead, & inclose a copy of my answer. The proceedings of this Country as known in England in Jany. had with other events, made no slight impressions there. Erskine has recd. instructions, which he has in part only yet disclosed. To what they may lead is uncertain. Yrs. with respect
James Madison
